Citation Nr: 0304463	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-03 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
residuals of prostate adenocarcinoma rated as 100 percent 
disabling from May 31, 2000, and reduced to 20 percent 
disabling from November 1, 2001. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel
INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1956 to 
October 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which reduced the 100 
percent schedular rating for the veteran's service-connected 
residuals of prostate adenocarcinoma to 20 percent, effective 
from November 1, 2001.  The veteran entered notice of 
disagreement with this decision in September 2001; the RO 
issued a statement of the case in March 2002; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in April 2002. 

In October 2002, the veteran contended that his complaints of 
hip pain and low back pain were residuals of prostate 
adenocarcinoma.  He had previously contended that impotence 
was a residual of his prostate cancer.  The issues of 
entitlement to service connection for hip pain, low back 
pain, and impotence as secondary to the veteran's service-
connected residuals of prostate adenocarcinoma, however, have 
not been adjudicated, developed, or certified for appellate 
review.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the issues of entitlement to service connection for hip pain, 
low back pain, and impotence as secondary to the veteran's 
service-connected residuals of prostate adenocarcinoma are 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided a VA medical examination in order to 
assist in substantiating the claim for VA compensation 
benefits.

2.  The veteran underwent prostatic brachytherapy for 
prostate adenocarcinoma in December 1999. 

3.  The veteran's disability from residuals of prostate 
adenocarcinoma was rated 100 percent for less that 5 years 
when the RO reduced the rating to 20 percent; at the time of 
the August 2001 rating reduction decision, there had been no 
local reoccurrence or malignancies of the prostate. 

4.  At the time of the August 2001 reduction decision, the 
veteran had urinary frequency of daytime voiding interval 
between one and two hours and awakening to void not more than 
three to four times per night, and urine leakage that did not 
require the wearing of absorbent materials that had to be 
changed; he did not have urinary retention that required 
catheterization, or renal dysfunction of constant or 
recurring albumin.  


CONCLUSION OF LAW

The reduction in the rating assigned service-connected 
residuals of prostate adenocarcinoma from 100 percent to 20 
percent was proper, and restoration to a rating in excess of 
20 percent is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 
3.321(b)(1), 3.344(c), 4.1-4.14, 4.115a, 4.115b, Diagnostic 
Code 7528 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish restoration of a rating in excess of 20 percent.  
The statement of the case specifically advised the veteran of 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested VA and 
private treatment records.  The veteran was afforded a VA 
compensation examination in March 2001.  Thus, the veteran 
has been advised which portion of evidence is to be provided 
by him and which portion VA will attempt to obtain in 
accordance with 38 U.S.C.A. § 5103(a).  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations. 

II. Reduction and Restoration of Rating

The August 2001 rating decision on appeal reduced to 20 
percent (effective from November 1, 2001) the 100 percent 
schedular rating under Diagnostic Code 7528 for the veteran's 
service-connected residuals of prostate adenocarcinoma.  In 
the notice of disagreement with this decision in September 
2001, the veteran stated that he experienced voiding every 1 
to 2 hours after liquid intake and experienced urinary 
urgency.  The veteran contends that his service-connected 
residuals of prostate adenocarcinoma hinder employability, 
and he has incomplete voiding.  He also contends that 
treatment for his prostate cancer has significantly altered 
his quality of life due to urinary frequency.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original in-service disability 
and its residuals in civil occupations.  38 C.F.R. § 4.1.  If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2002).

According to the Rating Schedule, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling under 
Diagnostic Code 7528.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in rating based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals as 
voiding or renal dysfunction, whichever is predominant.  See 
38 C.F.R. § 4.115(b), Diagnostic Code 7528.  

Voiding dysfunction is to be rated based upon the particular 
condition involved such as urine leakage, frequency, or 
obstructed voiding, continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When such residuals require the use of an 
appliance or the wearing of absorbent materials, the 
disability is rated based upon the frequency of need to 
change such appliances or pads.  When such changing is 
required less than 2 times a day, a 20 percent rating is 
warranted; when such changing is required 2 to 4 times a day, 
a 40 percent disability rating is in order; when such 
changing is required more than 4 times per day, a 60 percent 
rating is warranted.  38 C.F.R. § 4.115a.  When the 
predominant voiding dysfunction is urinary frequency, a 40 
percent disability rating is warranted when the veteran's 
daytime voiding interval is less than one hour, or he must 
awake to void five or more times per night.  38 C.F.R. § 
4.115a.

Diagnostic Code 7528 provides that any change in rating based 
upon the mandatory VA examination after 6 months of a 100 
percent rating shall be subject to the reduction provisions 
of 38 C.F.R. § 3.105(e).  In rating reduction cases, VA must 
satisfy the procedural due process requirements contained in 
38 C.F.R. 
§ 3.105.  When the reduction in rating of a service-connected 
disability is considered warranted and the lower rating would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, a final rating action will 
be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).  

Adenocarcinoma of the veteran's prostate was diagnosed in 
1999, and in December 1999 he underwent brachytherapy.  
Reports from John Sheldon, M.D., dated in 1999, show the 
diagnosis of adenocarcinoma of the prostate was based on 
biopsies.  The  veteran underwent successful completion of 
external beam radiation therapy in December 1999 prior to the 
brachytherapy.  Dr. Sheldon noted in April 2000 that the 
veteran's urinary symptoms related to brachytherapy were 
becoming less bothersome, with daytime urinary frequency of 
60 to 90 minutes, without nocturia, with no perineal 
discomfort on sitting, but with reports of urinary urgency, 
variable stream force, and sensation of incomplete emptying 
of the bladder.  

VA outpatient treatment records dated from March to August 
2000 reflect a history of prostate carcinoma and treatment.  
The records do not indicate complaints or findings regarding 
urinary frequency, voiding dysfunction, urine leakage, 
urinary retention, or symptoms of renal dysfunction such as 
constant or recurring albumin.

On a February 2001 report, Dr. Sheldon noted that the veteran 
was doing well, "with minimal urinary symptoms."  A VA 
examination report dated in March 2001 reflects no recurrence 
of the veteran's prostate cancer.  The veteran reported 
marked increase in urinary frequency and urgency, with 
occasional slowing of the stream, without dysuria, no urinary 
incontinence, and nocturia three to four times.  

In May 2001, the RO properly issued a proposed rating 
decision informing the veteran of the pending reduction from 
100 percent of his disability rating for service-connected 
residuals of prostate adenocarcinoma.  The proposal 
adequately explained the material facts and reasons for the 
proposed reduction.  The veteran did not submit sufficient 
evidence to support a continuation of his 100 percent rating, 
or to demonstrate that he met the criteria for continuation 
of a rating in excess of 20 percent.  Thus, the Board finds 
that the procedural due process requirements in 38 C.F.R. § 
3.105(e) were met. 

Given that the 100 percent rating for residuals of prostate 
adenocarcinoma had been in effect for less than five years, 
the total schedular rating had not become stabilized.  
Therefore, 38 C.F.R. § 3.344(a) and (b) are not for 
application, and a single reexamination disclosing 
improvement in the disability is sufficient to warrant 
reduction in a rating.  38 C.F.R. § 3.344(c).  Such a VA 
examination is mandatory for rating prostatectomy residuals 
under Diagnostic Code 7528 following at least six months of 
the award of a 100 percent rating.  38 C.F.R. § 4.115b.  In 
this case, a VA genitourinary examination for compensation 
purposes was conducted in March 2001.  

At the time of the August 2001 rating reduction decision, 
there had been no local reoccurrence or malignancies of the 
prostate.  Private physician examination reports beginning in 
April 2000, for example, reflect that the veteran was 
biochemically with no evidence of disease.  The March 2001 VA 
examination report reveals that the veteran's prostatic-
specific antigen levels had been within normal limits.  

Pursuant to the Rating Schedule, the evaluation of the 
veteran's disability must be based upon voiding dysfunction 
or urinary frequency once therapy has ceased and once medical 
evaluation has shown no recurrence of the neoplasm.  Applying 
these rules, the RO found the veteran exhibited no urinary 
incontinence, and experienced nocturia three to four times 
per night, as contemplated for a 20 percent rating under 
Diagnostic Code 7528.   

Clearly, at the time of the rating reduction decision in 
August 2001, there had been no local reoccurrence or 
malignancies of the prostate.  The evidence establishes that 
at the time of the August 2001 reduction decision the veteran 
had daytime urinary voiding interval between one and two 
hours and he awakened to void not more than three to four 
times per night.  He had urine leakage that did not require 
the wearing of absorbent materials that had to be changed.  
He did not have urinary retention that required 
catheterization, and did not have renal dysfunction of 
constant or recurring albumin.  

In reaching this determination, the Board has considered 
private and VA medical examination reports as discussed, as 
well as the lay evidence, including the veteran's multiple 
statements and personal hearing testimony in support of his 
claim.  In a letter dated in June 2001, the veteran wrote 
that his disability caused him to avoid taking fluids during 
travel periods of greater than two hours' duration (or to 
have to void every two hours after taking fluids).  In his 
September 2001 notice of disagreement, the veteran wrote 
that, if he took fluids, he had to void in the next one to 
two hours, he experienced urinary urgency, he had voiding 
difficulties, but two or three attempts at voiding would 
prevent urinary leakage, and he experienced nocturia two 
times per night.  In his April 2002 substantive appeal, the 
veteran stated that he did not have incontinence but had 
urinary leakage and had to urinate at least every two hours 
(depending on fluid intake).  

At his September 2002 hearing at St. Louis, the veteran 
testified in pertinent part as follows: after his prostate 
treatment he returned to work for eight months; he decided to 
retire because of the image his frequent trips to the 
restroom (3 to 4 times an hour) presented to those he was 
supervising; he had to limit his intake of fluids; he 
currently had nocturia two times per night; and he sometimes 
experienced a burning sensation with urination, with 
intermittent flow, and sensation of incomplete voiding. 

Based on the evidence, including VA and private medical 
evidence and the veteran's written submissions and personal 
hearing testimony, the record establishes that at the time of 
the August 2001 reduction decision the veteran had: urinary 
frequency of daytime voiding interval between one and two 
hours and awakening to void not more than three to four times 
per night, urine leakage that did not require the wearing of 
absorbent materials that had to be changed, no urinary 
retention that required catheterization, and no renal 
dysfunction manifested by constant or recurring albumin.  

Notwithstanding the veteran's references to the frequency or 
severity of symptoms in the months following the December 
1999 prostatic brachytherapy, the evidence demonstrates that 
such symptomatology decreased in the following months, and 
certainly by August 2001.  For these reasons, the Board finds 
that the reduction in the rating assigned service-connected 
residuals of prostate adenocarcinoma from 100 percent to 20 
percent was proper, and that a preponderance of the evidence 
is against restoration of a rating in excess of 20 percent 
for the veteran's service-connected residuals of prostate 
adenocarcinoma.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, the evidence does not show that the veteran's 
service-connected residuals of prostate adenocarcinoma have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such disability for any period during 
the pendency of the claim.  Although the veteran claims that 
the urinary frequency (3 to 4 times per hour) was the basis 
for his decision to retire, the evidence demonstrates that 
following the period after the December 1999 prostatic 
brachytherapy, the veteran's symptoms improved, without 
recurrence of the adenocarcinoma.  The veteran also testified 
that he retired because he thought his frequent trips to the 
restroom would set a bad example as a manager, but the 
evidence does not show that he was in fact unable to perform 
his job functions due to his service-connected disability.  
The veteran has not had any related hospitalization following 
the December 1999 brachytherapy.  

The Board does not doubt that the veteran has experienced 
reduced "quality of life" due to prostate cancer and the 
residuals of his treatment, as he has contended.  The VA 
compensation system, however, is based on average impairment 
in earning capacity under the applicable rating criteria.  
The 100 percent rating assigned following the December 1999 
brachytherapy as in effect until November 1, 2001 under the 
schedular rating criteria, Diagnostic Code 7528, specifically 
contemplated and compensated the veteran for the increased 
symptomatology during this period.  Under these 
circumstances, in the absence of factors demonstrating an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal.  As the preponderance of the evidence is 
against the veteran's claim, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 


ORDER

As the reduction in the rating assigned service-connected 
residuals of prostate adenocarcinoma from 100 to 20 percent 
was proper, a restoration of rating in excess of 20 percent 
is denied.  



		_
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

